

116 HR 6743 IH: Protect Vulnerable Students from Surprise Tax Bills Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6743IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the CARES Act to exclude from gross income emergency financial aid grants to students, and for other purposes.1.Short titleThis Act may be cited as the Protect Vulnerable Students from Surprise Tax Bills Act. 2.Exclusion of emergency financial aid grants from gross income(a)In general(1)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include any qualified emergency financial aid grant.(2)Qualified emergency financial aid grantThe term qualified emergency financial aid grant means any amount received by an individual who—(A)is a candidate for a degree at an eligible educational institution described in section 25A(f)(2) of the Internal Revenue Code of 1986, and—(B)received an emergency financial aid grant—(i)pursuant to section 18004 of the CARES Act for expenses related to the disruption of campus operations due to COVID–19 (including eligible expenses under a student’s cost of attendance, such as food, housing, course materials, technology, health care, and child care); (ii)pursuant to section 3504(a) of such Act, or pursuant to a grant use modification under section 3518(a) of such Act, for unexpected expenses and unmet financial need as the result of a qualifying emergency as defined in section 3502(a)(4) of such Act; or(iii)pursuant to section 18008 of such Act for expenses directly related to coronavirus and the disruption of university operations.(b)Effective dateThis section shall apply to emergency financial aid grants made after March 26, 2020. 